ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Examiner left voicemail on 01/13/2022. No response was received for conducting an interview.
The proposed amendment under the AFCP 2.0 program would overcome the 35 U.S.C. 112(b) rejections and the claim objection. However, a new ground of rejection under 112(b) would be made because the limitation “capture a maximum number of individual images of said plurality of different objects such that the order and the timing of image capturing of each one of the different objects produces said maximum number of individual images” is indefinite because  it is unclear how the order and the timing of image capturing of each one of the different objects produces said maximum number of individual images when the claims do not state the objects are actually in the predicted location at the time predicted by the spatiotemporal profiles. Since the objects are autonomous, the objects are not certain to be in the predicted location at the time predicted, and therefore, it is unclear how a maximum number of images of different objects is obtained based on scheduling a prediction. There may not be any objects in the predicted location at the predicted time. If no objects or even one object is in the individual images, Leung reads on the claim. 
Examiner recommends amending the claims to “wherein said calculating includes analyzing the plurality of spatiotemporal profiles; determining a schedule for said second camera adjustment for at least two different locations or times, up to a maximum number of spatiotemporal profiles; obtaining at least two different images, up to a maximum number of images of different objects, wherein the maximum number of different images of different objects is equal to the maximum number of spatiotemporal profiles; repeatedly adjusting said second camera according to the schedule and acquiring images after each adjustment;” (see page 9 of the instant application) or something similar in order to overcome the rejection and potentially the prior art of record.    
The proposed amendment under the AFCP 2.0 program would not overcome the 35 U.S.C. 102(a)(2) rejection of claims 15, 17, 19 and 20. In response to applicant's argument that “the concept of the claimed invention is fundamentally different from the concept of the methods and systems of Leung and therefore Leung does not anticipate Claim 15…the method of Leung is different especially since the objective of assigning the imaging task is different from the objective of the claimed invention…The criteria for assigning the image capturing operation by the PTZ camera is the combination of two probabilities to have an image at the viewing condition…There is no objective of achieving maximum number of targets being captured, and there is no scheduling and ordering the sequence of capturing operations according to the spatiotemporal profiles such that maximum images will be taken,” the Examiner broadly  interprets the “maximum images” to be at least one. 
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is no objective of achieving maximum number of targets being captured) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 (predicting a viewing condition of each target if the PTZ camera is controlled to capture a new image of each target; 0020)(emphasis and italics added), wherein each of said at least one respective spatiotemporal profile includes values corresponding to prediction of a future time during which a respective object is predicted to be present at a certain spatial location (The method comprises determining a viewing condition of the camera to perform each task from the set of tasks; determining a posterior probability [i.e., value] of task success for each task from the set of tasks based on the determined viewing conditions and a prior probability of task success for each task; determining a change in rate of information gain for task success for each task from the set of tasks based on the posterior probability; selecting the task to be performed based on the change in rate of information gain; and controlling the camera to perform the selected task; 0015) and such that the order and the timing of image capturing of each one of the different objects produces said maximum number of individual images (The method comprises determining a first probability that at least one frontal face image exists for each target [i.e., a maximum number of individual images]; predicting a viewing condition of each target if the PTZ camera is controlled to capture a new image of each target; determining a second probability of capturing at least one facial image of each target if the PTZ camera is controlled to capture the new image of the target, based on the determined viewing condition; and controlling the PTZ camera to capture the frontal face image of a selected target based on the determined first probability and second probability; 0016, 18, 112-113 and [0070] At step 210, a viewing condition v.sub.i and a subset of example images corresponding to the selected viewing condition are selected. In one example, the viewing condition may be selected based on pre-defined rules such as selecting the viewing condition in ascending order with respect to the value of relative face orientation). Examiner also points out that the “maximum number” may be one. Therefore, the rejections would be maintained.
Finally, in response to argument that “viewing condition” has a fundamentally different meaning than “spatiotemporal profile” which is a profile by location/space time, Leung discloses (tracking techniques include using appearance information about the target in addition to positional [i.e., space] and velocity [i.e., speed at a specific moment in time] information; 0077-78 and Fig. 3 and wherein provisional camera assignments are generated based on positions of targets; 0112 and Fig. 8). In the alternative, new grounds of rejection would be made in view of Carranza, stating (predict, based on the metadata, a future state of the object at a second point in time [i.e., spatiotemporal profile]; ¶0160). Furthermore, if the distance of the object to the camera is known, the location is known. 
Applicant’s argument that scheduling and ordering is fundamentally different that setting an order to maximize number of images ignores the possibility that the maximum number may be none or even one object, and Leung reads on the limitation. Therefore, the rejections would be maintained. 
The proposed amendment under the AFCP 2.0 program would overcome the 35 U.S.C. 103 rejection of claim 1, however, new grounds of rejection would be made in view of Li et al. US 2020/0057160 A1 wherein said corresponding spatial location is determined according such to avoid blurriness in the at least one image of the at least one object caused by other moving objects (The point cloud, as well as the results of segmentation (i.e., the groups), are fed into an object tracker 207. The object tracker 207 is operable to build models of target objects based on the point cloud of the surrounding objects, compute motion estimations for the target objects, and perform optimization to the models in order to minimize the effect of motion blur; 0027). Additionally, An US 2011/0292997 A1 suggests ([0037] Blur caused by motion may occur in captured video frames because of movement of the video capture device, e.g., camera, hand jitter, or as a result of object movement while capturing the video frames. Camera movement and object movement visually result in similar motion blur effect. However, camera movement introduces global motion blur, whereas a moving object introduces local motion blur). Therefore, the proposed amendment is not in condition for allowance.
The proposed amendment under the AFCP 2.0 program would not overcome the 35 U.S.C. 103 rejection of claim 24. Carranza suggests wherein said corresponding spatial location is further determined to avoid blinding light blinding said at least one second camera (multi-target multi-camera tracking (MTMCT) is a visual computing task that involves tracking multiple objects across multiple camera views (e.g., tracking customers in a retail store), and target re-identification (ReID) is a visual computing task that involves re-identifying the same object across multiple camera views and/or varying circumstances (e.g., different camera angles and lighting [i.e., blinding light], changes in the object's appearance, and so forth). Leung also suggests wherein said corresponding spatial location is further determined to avoid blinding light blinding said at least one second camera (Alternatively, the viewing condition may refer to the distance of the target from the PTZ camera or the lighting condition [i.e., avoid blinding light] of the area 104; 0069). Finally, in the alternative, a new ground of rejection could be made in view of Aswin. Aswin US 2019/0122378 A1 suggests wherein said corresponding spatial location is further determined to avoid blinding light blinding said at least one second camera (An exemplary application is to set camera direction or field of view that avoids areas with low amount of texture or high amount of glare [i.e., blinding light]; 0093). Therefore, the claim is not condition for allowance.

Additionally, the following corrections are suggested:
Claim 15: “a plurality of objects” should be “a plurality of different objects”;
Claim 15: “wherein each one of the plurality of objects” should be “wherein each 
Claim 15: “said maximum number of different objects” lacks proper antecedent basis;
Claim 15: “each one of the different objects” lacks proper antecedent basis;
Claim 15: “another one of some of said plurality of objects” should be “a plurality of different objects”;
Claim 24: should be “further determined to avoid blinding light…”
Claim 15 would be indefinite under 35 U.S.C. 112(b) because an “individual image” could refer to an image of an individual, or a single image. It is unclear which is meant in the claim because an autonomous navigation system could be a human individual, rendering either interpretation plausible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487